Exhibit 10.2

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”), is made and entered into as of May 1,
2014, by and between Mill Road Capital II, L.P., a Delaware limited partnership
(“Shareholder”), and R. G. Barry Corporation, an Ohio corporation (the
“Company”).

RECITALS:

WHEREAS, concurrently with the execution of this Agreement, there has been
executed an Agreement and Plan of Merger, dated as of the date hereof (as the
same may be amended, supplemented, restated, or otherwise modified from time to
time, the “Merger Agreement”), by and among the Company, MRVK Merger Co., an
Ohio corporation (“Merger Sub”) and MRGB Hold Co., a Delaware corporation
(“Parent”), pursuant to which, and subject to the terms and conditions thereof,
Merger Sub will merge with and into the Company (the “Merger”), with the Company
as the Surviving Corporation. Capitalized terms used but not defined herein
shall have the meanings given to them in the Merger Agreement;

WHEREAS, as an Affiliate of Parent and Merger Sub, Shareholder acknowledges it
will receive substantial direct and indirect benefit from the transactions
contemplated by the Merger Agreement;

WHEREAS, Shareholder is the record or beneficial holder of 1,093,189 Company
Common Shares (as defined in Section 1.1 below);

WHEREAS, as a material inducement for the Company to enter into the Merger
Agreement, Shareholder is willing to agree to vote the Shares (as defined in
Section 1.1 below), so as to facilitate consummation of the Merger.

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth in this Agreement, the parties
agree as follows:

1. Voting of Shares.

1.1. Shares. For purposes of this Agreement, the term “Shares” means all of the
Company’s issued and outstanding Common Shares, par value $1.00 per share (the
“Company Common Shares”), owned of record or beneficially owned by Shareholder
or over which Shareholder exercises voting power as of the date of this
Agreement, together with any shares of capital stock of the Company that
Shareholder purchases or otherwise acquires beneficial ownership of, or over
which Shareholder exercises voting power, after the date of this Agreement and
prior to the termination of this Agreement pursuant to Section 4 and any stock
dividends and distributions and shares of capital stock contemplated by
Section 1.4 below.

1.2 Agreement to Vote Shares. Shareholder hereby covenants and agrees that
during the period commencing on the date hereof and continuing until this
Agreement terminates pursuant to Section 4 hereof, at any meeting (whether
annual or special and whether or not an adjourned or postponed meeting) of the
shareholders of the Company, however called, and in any action by written
consent of the shareholders of the Company, Shareholder shall appear at the
meeting or otherwise cause any and all Shares to be counted as present thereat
for purposes of establishing a quorum and vote (or cause to be

 

1



--------------------------------------------------------------------------------

voted) any and all Shares in favor of the adoption of the Merger Agreement.
Shareholder further agrees not to enter into any agreement or understanding with
any person or entity the effect of which would be inconsistent with or violative
of any provision contained in this Section 1.2.

1.3 Waiver of Appraisal Rights. Shareholder hereby irrevocably and
unconditionally waives, and agrees not to exercise or assert, any rights of
appraisal, dissenters’ rights or similar rights at any time in connection with
the Merger.

1.4 Adjustments Upon Changes in Capitalization. In the event of any change in
the number of issued and outstanding shares of Company Common Shares by reason
of any stock split, reverse split, stock dividend (including any dividend or
distribution of securities convertible into Company Common Shares), combination,
reorganization, recapitalization or other like change, conversion or exchange of
shares, or any other change in the corporate or capital structure of the
Company, the term “Shares” shall be deemed to refer to and include the Shares as
well as all such stock dividends and distributions and any shares of capital
stock into which or for which any or all of the Shares may be changed or
exchanged.

2. Transfer and Other Restrictions. Shareholder represents, covenants and agrees
that, except as agreed to by the Company in writing: (i) Shareholder shall not,
directly or indirectly, during the period commencing on the date hereof and
continuing until this Agreement terminates pursuant to Section 4 hereof, offer
for sale or agree to sell, transfer, tender, assign, pledge, hypothecate or
otherwise dispose of or enter into any contract, option or other arrangement or
understanding with respect to, or consent to, the offer for sale, sale,
transfer, tender, pledge, hypothecation, encumbrance, assignment or other
disposition of, or create any Lien of any nature whatsoever with respect to, any
or all of the Shares or any interest therein; provided, however, that
Shareholder may contribute the Shares to Parent as contemplated by the Merger
Agreement; (ii) Shareholder shall not grant any proxy or power of attorney, or
deposit any Shares into a voting trust or enter into a voting agreement or other
arrangement, with respect to the voting of Shares (each a “Voting Proxy”) except
(A) proxies delivered to management, so long as such proxies do not contravene
Shareholder’s obligations pursuant to Section 1.2 hereof or (B) by order of a
court of competent jurisdiction; and (iii) Shareholder has not granted, entered
into or otherwise created any Voting Proxy which is currently (or which will
hereafter become) effective, and if any Voting Proxy has been created, such
Voting Proxy is hereby revoked. For the avoidance of doubt, this Agreement does
not amend or modify, or change or limit in any way, the obligations and
agreements of Mill Road Capital Management LLC pursuant to Section 7 of the
Confidentiality Agreement.

3. Representations and Warranties of Shareholder. Shareholder represents and
warrants to the Company that:

3.1 Authority; Validity. Shareholder has all requisite capacity, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Shareholder
and the consummation by Shareholder of the transactions contemplated hereby have
been duly and validly authorized by all necessary action on the part of
Shareholder. This Agreement has been duly executed and delivered by Shareholder.

 

2



--------------------------------------------------------------------------------

3.2 Non-Contravention. To the knowledge of the Shareholder, the execution,
delivery and performance of this Agreement does not, and the consummation of the
transactions contemplated hereby and compliance with the provisions hereof will
not, contravene, conflict with, or result in any violation of, breach of or
default by (with or without notice or lapse of time, or both) Shareholder under,
or give rise to a right of termination, cancellation or acceleration of any
obligation under, or result in the creation of any Lien upon any of the
properties or assets of Shareholder under, any provision of (i) Shareholder’s
charter, bylaws, partnership agreement or other organizational documents, if
applicable, (ii) any loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, permit, concession, franchise or license
applicable to Shareholder or (iii) any judgment, order, decree, statute, law,
ordinance, injunction, rule or regulation applicable to Shareholder or any of
Shareholder’s properties or assets , other than any such conflicts, violations,
defaults, rights or Encumbrances that, individually or in the aggregate would
not impair the Shareholder’s ability to perform the Shareholder’s obligations
hereunder. There is no beneficiary or holder of a voting trust certificate or
other interest of any trust of which Shareholder is settlor or trustee or any
other person or entity, including any Governmental Entity, whose consent,
approval, order or authorization is required by or with respect to Shareholder
for the execution, delivery and performance of this Agreement by Shareholder or
the consummation by Shareholder of the transactions contemplated hereby.

3.3 Title. Shareholder is the record or beneficial owner of the Company Common
Shares indicated in the recitals to this Agreement, which, on and as of the date
hereof, are free and clear of any Liens that, individually or in the aggregate,
would impair the ability of Shareholder to perform Shareholder’s obligations
hereunder or prevent, limit or restrict in any respect the consummation of any
of the transactions contemplated hereby. The number of Shares set forth in the
recitals to this Agreement are the only Shares owned of record or beneficially
owned by Shareholder or over which Shareholder exercises voting power and
Shareholder holds no options or warrants to purchase or rights to subscribe for
or otherwise acquire any securities of the Company and has no other interest in
or voting rights with respect to any securities of the Company.

3.4 Power. Shareholder has sole voting power and sole power to issue
instructions with respect to the matters set forth in Section 1 and Section 2
hereof and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Shares, with no limitations,
qualifications or restrictions on such rights.

4. Effectiveness; Termination; No Survival. This Agreement shall become
effective upon its execution by Shareholder and the Company and upon the
execution of the Merger Agreement. This Agreement may be terminated at any time
by mutual written consent of Shareholder and the Company. This Agreement, and
the obligations of Shareholder hereunder, including, without limitation,
Shareholder’s obligations under Section 1 and Section 2 above, shall terminate,
without any action by the parties hereto, upon the earlier to occur of the
following: (i) the Effective Time; (ii) the occurrence of any event or
circumstance set forth in Section 8.3(a) of the Merger Agreement; and (iii) such
date and time as the Merger Agreement shall have been validly terminated
pursuant to Article VIII thereof.

 

3



--------------------------------------------------------------------------------

5. Further Assurances. Subject to the terms of this Agreement, from time to
time, Shareholder shall execute and deliver such additional documents and use
commercially reasonable efforts to take, or cause to be taken, all such further
actions, and to do or cause to be done, all things reasonably necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement.

6. Miscellaneous.

6.1 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

6.2 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by either of the
parties without the prior written consent of the other. Any purported assignment
in violation of this Section 6.2 shall be void.

6.3 Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.

6.4 Specific Performance; Injunctive Relief; Attorneys Fees. The parties hereto
acknowledge that the Company will be irreparably harmed and that there will be
no adequate remedy at law for a violation of any of the covenants or agreements
of Shareholder set forth herein. Therefore, it is agreed that, in addition to
any other remedies that may be available to the Company upon any such violation,
the Company shall have the right to enforce such covenants and agreements by
specific performance, injunctive relief or by any other means available to the
Company at law or in equity and Shareholder hereby irrevocably and
unconditionally waives any objection to the Company seeking so to enforce such
covenants and agreements by specific performance, injunctive relief and other
means. If any action, suit or other proceeding (whether at law, in equity or
otherwise) is instituted concerning or arising out of this Agreement or any
transaction contemplated hereunder, the prevailing party shall recover, in
addition to any other remedy granted to such party therein, all such party’s
costs and attorneys fees incurred in connection with the prosecution or defense
of such action, suit or other proceeding.

6.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, mailed by
certified mail (return receipt requested) or sent by overnight courier or by
facsimile (upon confirmation of receipt) to the parties at the following
addresses or at such other addresses as shall be specified by like notice:

 

4



--------------------------------------------------------------------------------

If to Shareholder:

Mill Road Capital II, L. P.

382 Greenwich Avenue, Suite 1

Greenwich, Connecticut 06830

Facsimile No.: (203) 621-3280

Attention: Scott Scharfman

with a copy (not constituting notice) to:

Foley Hoag LLP

Seaport West

155 Seaport Boulevard

Boston, Massachusetts 02210

Facsimile No.: (617) 832-7000

Attention: Peter M. Rosenblum, Esq. and Mark A. Haddad, Esq.

If to the Company, to:

R.G. Barry Corporation

13405 Yarmouth Road N.W.

Pickerington, Ohio 43147

Facsimile No.: (614) 729-7293

Attention: Jose G. Ibarra, Senior Vice President and CFO

with a copy (not constituting notice) to:

Vorys, Sater, Seymour and Pease LLP

301 E. Fourth Street, Suite 3500

Cincinnati, Ohio 45202

Facsimile No.: (513) 852-8490

Attention: Roger E. Lautzenhiser, Esq. and Michael A. Cline, Esq.

6.6 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Ohio regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof. Each of the parties hereto (i) consents to submit itself to the
personal jurisdiction of any state or federal court located in the State of
Ohio, County of Franklin, in the event any dispute arises out of this Agreement,
(ii) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
(iii) agrees that it shall not bring any action relating to this Agreement in
any court other than a state or federal court located in the State of Ohio,
County of Franklin.

6.7 Entire Agreement. The Merger Agreement, the Related Agreements and this
Agreement constitute and contain the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersede any and all
prior

 

5



--------------------------------------------------------------------------------

negotiations, correspondence, agreements, understandings, duties or obligations
between the parties respecting the subject matter hereof.

6.8 Counterparts. This Agreement may be executed in counterparts, and by
facsimile or electronic transmission (including by .pdf), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

6.9 Captions. The captions to sections of this Agreement have been inserted only
for identification and reference purposes and shall not be used to construe or
interpret this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the date first above written.

 

MILL ROAD CAPITAL II, L.P., by Mill Road Capital II GP LLC, its General Partner
By:  

/s/ Scott Scharfman

Name:  

Scott Scharfman

Title:  

Management Committee Director

R. G. BARRY CORPORATION By:  

/s/ Greg Tunney

Name:  

Greg Tunney

Title:  

CEO/President

 

6